EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 15, “the bottom late” is changed to --the bottom plate--.


		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the embeddable seepage module in an interface ring shear apparatus  as presented in the independent claim 1.  Major emphasis is being placed upon the provision of the specifics of the configuration and functions of each of the claimed elements, including upper and lower shear boxes, a seepage pressure regulation system, water pressure sensor, an electromagnetic flowmeter, top and bottom plates, a water intake and discharge pipelines, first and second valves, a pore pressure sensor, a sealed internal pressure cavity and sedimentation tank, in combination with other limitations of the said independent claims and their dependent ones.


The closest art are Su U.S. Publication Number 2017/032882 which discloses a handheld constant-stiffness ring shear apparatus , and  HU et al., U.S. Publication No. 2021/0123841, which discloses a soft rock shear rheological test system with simulation of coupled rainfall seepage. However, none does show most of the above limitations, as are required by the claimed invention.   

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, May 25, 2021